PER CURIAM.
Petitioner complains of the conditions and treatment he endured while confined in the Leon County jail as a pretrial detainee. While the offensive conditions described, if true, might sufficiently establish due process violations of a constitutional magnitude, compare Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), we find petitioner’s own admission that he has been transferred from the Leon County jail to the Union Correctional Institution at Rai-ford following his conviction and sentence and thus is no longer subject to the jail conditions precludes habeas corpus relief. There is no showing that the conviction and sentence against petitioner was invalid. Accordingly, the petition for writ of habeas corpus must be denied.
SHIVERS, SHAW and THOMPSON, JJ., concur.